 1
      Barbara Hope O’Neill #102968
 2    Attorney at Law
      Post Office Box 11825
 3    Fresno, California 93775
      Telephone: (559) 459-0655
 4    Fax: (559) 459-0656
 5    Attorney for Tobias Soto-Melchor
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          CASE No: 1:18-CR-00142 LJO

12                       Plaintiff,                      MOTION FOR EXTENSION OF
                                                         TIME FOR FILING A MOTION
13                                                       FOR A NEW TRIAL
      TOBIAS SOTO-MELCHOR,
14
                         Defendant.
15                                                       Judge: Hon. Lawrence J. O’Neill

16

17
        Defendant Tobias Soto-Melchor was convicted by jury trial of all charged counts on August
18
     14, 2019. An issue developed after the jury was discharged regarding Government Exhibit 1-B
19   which some jurors took into the jury room. It was the transcript of the defendant’s post arrest
20   statement. It should not have been in the jury room as it was not admitted into evidence. Victor
21   Chavez, who was Mr. Soto-Melchor’s attorney at the time, filed a “Motion for Extension of Time

22   for filing Motion for a New Trial”, Document “79” filed August 28, 2019. The Court granted that
     request and gave Mr. Chavez Until October 14th to file the motion for a new trial.
23
        Mr. Chavez retired from the Federal Defender’s Office earlier this month. Mr. Chavez was
24
     willing to file the motion but Mr. Soto-Melchor requested that another attorney be appointed to
25   do so. Counsel was appointed on October 8th to represent the defendant. She requests to have
26   until November 4, 2019 to file the motion for a new trial.
27      Counsel also requests the court take note of Mr. Chavez’ declaration in Document 79 so as not

28   to have to repeat the information in that declaration.
                                                        1
 1

 2

 3
     October 17, 2019       Respectfully submitted
 4

 5
                          /s/Barbara Hope O’Neill
 6                        Barbara Hope O’Neill
                        Attorney Tobias Soto-Melchor
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                        2
 1                       DECLAATION OF BARBARA HOPE O’NEILL

 2   1.   I, Barbara Hope O’Neill, hereby declare as follows:
 3   2.   I was appointed to represent Tobias Soto-Melchor on October 8, 2019.

 4   3.   I am requesting until November 4, 2019 to file a motion for a new trial pursuant to Rule
          33(b)(2) of the Federal Rules of Criminal Procedure.
 5
     4. Since I was appointed less than 10 days ago, I need additional time to research the issues
 6
          involved and to determine if such a motion is warranted.
 7   5. I spoke to Mr. Soto-Melchor on October 17, 2019.
 8   6. It appears that he is requesting that such a motion be filed.
 9   7. I cannot determine if such a motion is appropriate until the research is completed and

10        analyzed.
     8. I learned today that the sentencing date, which is now set for November 12th, will need to
11
          be continued as additional time is needed to finalize the PSR.
12

13

14   I declare under penalty of perjury under the laws of the United States that the foregoing is true
15   and correct. This declaration is executed this 17th day of October, 2019 at Fresno, California.

16
                                                     s/s Barbara Hope O’Neill
17
                                                       Barbara Hope O’Neill
18

19

20
21

22

23

24

25

26
27

28
                                                    3
 1                                                ORDER
 2

 3        Good Cause Appearing, Defendant is granted additional time until November 4, 2019 to
       file his motion for a new trial pursuant to Rule 33(b)(2) of the Federal Rules of Criminal
 4
       Procedure.
 5

 6   IT IS SO ORDERED.
 7
       Dated:    October 21, 2019                        /s/ Lawrence J. O’Neill _____
 8                                              UNITED STATES CHIEF DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
